Citation Nr: 1436350	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  08-13 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2003 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied entitlement to a TDIU and severed service connection for PTSD, respectively.  The Veteran timely appealed the above issues.

In March 2004, the Veteran testified during a hearing at the RO before a Veterans Law Judge ("Board hearing") regarding his claim for a TDIU.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  The Veteran subsequently testified regarding his TDIU claim during a June 2010 hearing before the undersigned, as discussed infra. Thus, there is no prejudice to him with proceeding with consideration of his claim at this time.

The AOJ proposed to sever service connection for PTSD in a March 2006 rating decision.  In September 2006, the Veteran testified during a pre-decisional hearing.  A transcript of that hearing is of record.  The April 2007 rating decision severed service connection for PTSD from November 8, 1984, the original effective date.

In a September 2008 decision, the Board initially denied entitlement to a TDIU.  That decision was vacated in a November 2009 Board decision, as the issue was intertwined with the severance issue also on appeal at that time.  Both issues were remanded to the Agency of Original Jurisdiction (AOJ) in November 2009 to comply with the Veteran's request to testify during a hearing before a Veterans Law Judge.

As noted, in June 2010, the Veteran testified during a hearing at the RO before the undersigned, as to both issues on appeal.  A transcript of the hearing is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD was granted by the RO in a September 1985 rating decision, effective from November 8, 1984.

In 1985, as is today, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the time of the September 1985 rating decision that granted service connection for PTSD, the RO did not endeavor to verify the Veteran's alleged stressful events.  That is, to determine if an in-service injury occurred.  Rather, the RO indicated that such a grant of benefits was appropriate because "[t]the criteria necessary to support that diagnosis [has] been adequately described."  In reaching its conclusion, the RO relied on findings included in a July 1985 personal hearing transcript, an August 1985 VA Social and Industrial Survey (SIS), and a September 1985 VA psychiatric examination report (that also relied on the SIS report).  

The VA examiner diagnosed the Veteran with PTSD and noted in Axis IV that such a diagnosis was based on the "severity of stressors - catastrophic."

In July 1998, the Veteran provided testimony under oath during civil depositions.  He generally stated that he could not recall making the statements attributed to him in the September 1985 VA examination report.  He also disputed the accuracy of the statements in the Social and Industrial Survey, noting that such statements were either "compilations" of the interview of him and his mother.  The Veteran generally stated in his depositions that he did not recall making the statements attributed to him in this document.  He described the report as "ad-libbed and inaccurate" in those proceedings.  

In December 2003, the Veteran pled guilty in a United States District Court to two counts of contempt of court for lying under oath about his claimed stressors during the civil depositions in July 1998.  His two guilty pleas were with respect to his testimony in 1998 that he broke his back in a helicopter crash and that he was a part of a massacre on either Hill 173 or 873.  Neither of these specific stressors, however, were the sole basis for the September 1985 grant of service connection.

Service connection for PTSD was in effect in excess of 20 years when it was severed by the RO in the April 2007 rating decision.  The basis of the severance was fraud.  Fraud is defined in VA regulations as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.1 (aa)(2) (2013).

The record is replete with contradictory evidence and Federal Bureau of Investigation (FBI) interviews conducted between 2001 and 2003 with the Veteran's fellow service members that led to his 2003 plea to false testimony.  

However, there is no indication in the record that VA attempted to corroborate through official channels the Veteran's alleged stressful events in service.  Before considering the claim of the propriety of the severance of service connection for PTSD, efforts must be made to verify his alleged stressors as set forth in 1985, on which his claim of service connection was granted by the RO in the September 1985 rating decision.  Service department records, such as unit reports, would be constructively part of the record.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (that addresses whether records from the U.S. Armed Services Center for Research of Unit Records (USASCRUR), also known as the U.S. Army Joint services Environmental Support Group (ESG) and, currently the Joint Services Records and Research Center (JSRRC), fell within the definition of "service department records", and determined that they did).  

The Board will defer consideration of the Veteran's claim for a TDIU as it is intertwined with the remanded severance issue.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's alleged stressful events from 1985 through all official sources, including review of unit records and morning reports, and the JSRRC as appropriate, on which the September 1985 grant of `service connection for PTSD was based, including that:

a. the Veteran witnessed the "deaths of various comrades" (names unknown);

b. the Veteran killed a number of VietCong, North Vietnamese Army, or Vietnamese civilians;

c. the Veteran found many dead Americans (names unknown);

d. in approximately March or April 1968, the Veteran found his junior high school friend (named "Tommy" or "Tom," last name, unit and rank unknown) dead in a helicopter with a 50-caliber round chest wound and then carried him through a rice paddy, with his friend's back flopping around because his backbone was destroyed;

e. the Veteran killed Vietnamese soldiers or civilians "in cold blood";

f. the Veteran killed a wounded and surrendering VietCong soldier from his helicopter;

g. the Veteran killed three Vietnamese civilians (" innocent peasants") in a rice paddy when they waved at his helicopter, and who may have later been determined to have been Vietcong members;

h. the Veteran defied orders to not shoot VietCong or other enemy forces from his helicopter;

i. the Veteran "got away with murder" during military service;

j. the Veteran was involved "in heavy combat flying many top secret flights for observation";

k. the Veteran was shot down "close to a dozen times" during his period of service in the Republic of Vietnam.  Efforts should be made to ascertain the exact number of "shootdowns" the 68th Assault Helicopter Company had from November 1967 to September 1968, and whether the Veteran was aboard any aircraft when it was shot down;

l. the Veteran was one of only 5 of his 20 classmates from "his class" (AIT) to make it back to the United States alive;

m. the Veteran killed "a few Vietnamese whether guilty or not" after finding the heads on bamboo poles (noted in item (m) above);

n. the Veteran had approximately 1000 combat assault flight hours, and flew 4 to 5 combat missions a day;

o. the Veteran participated in any "secret missions" into Cambodia during his period of service in the Republic of Vietnam from November 1967 to September 1968.  Efforts should be made to ascertain those units involved in any Cambodian battles during the Veteran's period of time in the Republic of Vietnam, the records of which have been declassified since 1985;

p. the Veteran's door gunner (name unknown) was killed in action at any time during his period in the Republic of Vietnam;

q. the Veteran jumped from a guard tower after receiving incoming fire during the Tet Offensive and injured his knees;

r. the Veteran was involved in a helicopter shootdown wherein the tail rotor was shot off; and,

s. that the Veteran's company/unit received incoming mortar fire that destroyed a helicopter and killed two individuals, leaving a large hole in the flight line, in August or September 1968.

2. If information does not exist to corroborate any reported stressor, such should be noted in a memorandum of formal finding of unavailability that is associated with the claims file, and the Veteran should be so notified in writing.

3. Readjudicate the Veteran's claims of whether the severance of service connection for PTSD was proper and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



